            Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     -   -    -    -   -   X

    UNITED STATES OF AMERICA
                                                                                                    SUPERSEDING
                          -       V.        -                                                       INDICTMENT

    NICHOLAS JOSEPH,                                                                                Sl 20 Cr. 603 (PKC)
       a/k/a "Gotti,"
       a/k/a "Finesse,"

                                                                Defendant.

-   -   -   -   -    -        -    -    -       -   -   -   -    -   -   -    -            X


                                                             COUNT ONE
                                                     (Racketeering Conspiracy)

                     The Grand Jury charges:

                     1.                From at least in or about 2014, up to and including

in or about                       July              2020,        NICHOLAS              JOSEPH,     a/k/a       "Gotti,"    a/k/a

"Finesse,"                the           defendant,                   and      others            known    and    unknown,    were

members and associates of a criminal organization that operated

principally in the Castle Hill Houses in the Soundview neighborhood

of the Bronx, New York (the "Castle Hill Crew").                                                               The members and

associates of the Castle Hill Crew engaged in, among other things,

narcotics trafficking, bank fraud,                                                     and acts involving murder and

assault.

                     2.                The          Castle Hill                   Crew,        including    its    leadership,

membership,                       and           associates,                  constituted            an     "enterprise,"      as

defined by Title 18, United States Code, Section 1961(4), that is,

a group of individuals associated in fact,                                                          although not a legal

entity.             The Castle Hill Crew constituted an ongoing organization
        Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 2 of 11



whose members functioned as a continuing unit for a common purpose

of achieving the objectives of the Castle Hill Crew.                       At all times

relevant to this Indictment, the Castle Hill Crew has engaged in,

and its activities affected, interstate and foreign commerce.

              3.      NICHOLAS JOSEPH,         a/k/a   "Got ti,   11
                                                                       a/k/a   "Finesse,   11




the defendant,        participated in the operation of the Castle Hill

Crew,   and        participated     in   unlawful      and   other       activities    in

furtherance of the conduct of the Castle Hill Crew's affairs.

                           Purposes of the Castle Hill Crew

              4.      The purposes of the Castle Hill Crew included the

following:

                      a.      Enriching the members and associates of the

Castle Hill Crew through, among other things,                 (1) the distribution

of narcotics, including marijuana, oxycodone, and alprazolam; and

(2) bank fraud.

                      b.      Preserving and protecting the power of                  the

Castle Hill Crew and its members and associates through murder,

assaults, other acts of violence, and threats of violence.

                      c.      Promoting and enhancing the Castle Hill Crew

and the reputation and activities of its members and associates.




                                           2
       Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 3 of 11



                 Means and Methods of the Castle Hill Crew

            5.       Among the means and methods employed by the members

and associates in conducting and participating in the conduct of

the affairs of the Castle Hill Crew were the following:

                     a.      Members and associates of the Castle Hill Crew

committed, conspired to commit, attempted and threatened to commit

acts of violence, including acts involving murder and assault, to

protect and expand the Castle Hill Crew's criminal operations,

resolve disputes within the Castle Hill Crew,                 and against rival

gang members and disfavored members of the Castle Hill Crew.

                     b.      Members and associates of the Castle Hill Crew

used violence and threats of violence,               including acts involving

murder and assault, against others, including in particular rival

gang members.

                     c.      Members and associates of the Castle Hill Crew

sold narcotics, including marijuana, oxycodone, and alprazolam.

                     d.      Members and associates of the Castle Hill Crew

committed     bank        fraud    by   depositing   checks   containing     false

information       into      bank    accounts    controlled    by   members     and

associates of the Castle Hill Crew.

                     e.     Members and associates of the Castle Hill Crew

possessed, stored, and used firearms and ammunition.




                                            3
         Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 4 of 11



                             The Racketeering Conspiracy

             6.    From at least in or about 2014, up to and including

in or about July 2020,             in the Southern District of New York and

elsewhere,    NICHOLAS JOSEPH,          a/k/a "Got ti,    11
                                                               a/k/a "Finesse,     11
                                                                                        the

defendant, and others known and unknown, being persons employed by

and associated with the Castle Hill Crew described in Paragraphs

One    through     Five       of    this    Indictment,        knowingly     combined,

conspired, confederated, and agreed together and with each other

to violate the racketeering laws of the United States,                           to wit,

Section 1962 (c)        of    Title 18,     United States        Code,    that   is,     to

conduct and participate, directly and indirectly,                    in the conduct

of the affairs of the Castle Hill Crew, which was engaged in, and

the activities of which affected, interstate and foreign commerce,

through a pattern of racketeering activity consisting of:

                   a.        Multiple      acts   involving     murder,     chargeable

under the following provisions of state law:                    New York Penal Law,

Sections     125.25,     125.27      (murder),     105.15      (conspiracy),      110.00

(attempt), and 20.00 (aiding and abetting);

                   b.        Multiple      acts   indictable      under     Title       18,

United States Code, Sections 1344 (bank fraud), and 2 (aiding and

abetting); and

                   c.        Multiple offenses involving the distribution

of    controlled   substances,          including    marijuana,      oxycodone,         and

alprazolam chargeable under Title 21, United States Code, Sections

                                             4
         Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 5 of 11



841(a) (1)    (distribution and possession with intent to distribute)

and 846 (conspiracy), and Title 18, United States Code, Section 2

(aiding and abetting).

              7.        It was a part of the conspiracy that the defendant

agreed   that       a    conspirator       would   commit       at   least   two   acts    of

racketeering activity in the conduct of the affairs of the Castle

Hill Crew.

             (Title 18, United States Code, Section 1962(d) .)

                                   COUNT TWO
                    (Violent Crime in Aid of Racketeering}

              The Grand Jury further charges:

              8.        At   all   times    relevant       to    this     Indictment,     the

Castle Hill Crew, as described in paragraphs 1 through 5 of Count

One of this Indictment,              which are repeated and incorporated by

reference      as       though     fully    set    forth        herein,    including      its

leadership, membership, and associates, constituted an enterprise,

as that term is defined in Title 18, United States Code, Section

1959(b) (2),       that is, an association in fact of individuals which

engaged in, and the activities of which affected,                          interstate and

foreign commerce.             The Castle Hill Crew constituted an ongoing

organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the Castle Hill Crew.

              9.        At   all   times    relevant   to        this     Indictment,     the

Castle Hill Crew,            through its members and associates, engaged in


                                              5
         Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 6 of 11



racketeering activity, as that term is defined in Title 18, United

States    Code,      Sections         1961(1)         and     19 5 9 ( b) ( 1 ) ,    namely     acts

involving     murder,      in     violation          of     New    York      Penal     Law,     acts

indictable under Title 18, United States Code, Sections 1344 (bank

fraud) and 2, and offenses involving the distribution of controlled

substances,        including         marijuana,           oxycodone,          and     alprazolam,

chargeable    under       Title      21,    United        States         Code,      Sections    812,

84l(a) (1), and 846, and Title 18, United States Code, Section 2.

             10.     On or about April 28 , 201 7, in the Southern District

of New York and elsewhere, NICHOLAS JOSEPH, a/k/a "Gotti," a/k/a

"Finesse,"     the    defendant,           and       others       known      and     unknown,        as

consideration       for   the     receipt        of,      and as         consideration         for    a

promise and agreement to pay, a thing of pecuniary value from the

Castle Hill Crew, and for the purpose of gaining entrance to and

maintaining and increasing position in the Castle Hill Crew,                                         an

enterprise engaged in racketeering activity, as described above,

knowingly     assaulted         an    individual            with     a     dangerous      weapon,

attempted to assault an individual with a dangerous weapon,                                      and

attempted to murder an individual, and aided and abetted the same,

to wit,    JOSEPH and others               shot at a          rival gang member in the

vicinity of the Story Playground in the Soundview neighborhood of

the Bronx, and aided and abetted the same, in violation of New




                                                 6
         Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 7 of 11



York Penal Law, Sections 120.05, 120.14, 125.25, 110.00, and 20.00,

during which a twelve - year-old victim was injured.

         (Title 18, United States Code, Sections 1959(a) (3),
                     19 5 9 ( a) ( 5 ) , (a) ( 6 ) , and 2 . )

                                     COUNT THREE
                                  {Firearm Offense}

             The Grand Jury further charges:

             11.        On or about April 28, 2017, in the Southern District

of New York, NICHOLAS JOSEPH, a/k/a "Gotti," a/k/a "Finesse," the

defendant, during and in relation to a crime of violence for which

he may be prosecuted in a court of the United States, namely the

violent crime in aid of racketeering charged in Count Two of this

Indictment,        knowingly      did    use       and   carry     a   firearm,   and     in

furtherance        of    such   crime,     did     possess     a   firearm,   which     was

brandished and discharged, and did aid and abet the same.

  (Title 18, United States Code, Sections 924 (c) (1) (A) (i),                    (ii),
                          ( iii ) , and 2 . )

                                    COUNT FOUR
                        {Felon in Possession of a Firearm}

             The Grand Jury further charges:

             12.        On or about July 10, 2020, in the Southern District

of New York, NICHOLAS JOSEPH, a/k/a "Gotti," a/k/a "Finesse," the

defendant,    knowing he had previously been convicted of a                        crime

punishable by imprisonment for a term exceeding one year, knowingly

did possess a firearm and ammunition,                       to wit,    a Ruger Speed-Six

. 38   special     caliber      revolver    and      . 38    caliber    Remington-Peters

                                               7
        Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 8 of 11



cartridges,            all     of   which       had      previously        been     shipped        and

transported in interstate and foreign commerce.

                (Title 18, United States Code, Section 922 (g) (1).)

                                      COUNT FIVE
                          (Felon in Possession of a Firearm)

                 The Grand Jury further charges:

                 13.     From at least in or about November 2020, up to and

including in or about December 2020,                         in the Southern District of

New York,         NICHOLAS JOSEPH,             a/k/a     "Gatti,   11
                                                                        a/k/a     "Finesse,   11
                                                                                                   the

defendant,         knowing he had previously been convicted of a                               crime

punishable by imprisonment for a term exceeding one year, knowingly

did possess a firearm and ammunition,                        to wit, a Raven Arms MP-25

.25     caliber          semi-automatic             pistol    and        .25    caliber   Aguila

cartridges,            all     of   which       had      previously        been     shipped        and

transported in interstate and foreign commerce.

                (Title 18, United States Code, Section 922 (g) (1).)

                                    FORFEITURE ALLEGATIONS

                 14.     As a result of committing the racketeering offense

alleged in Count One of this Indictment,                            NICHOLAS JOSEPH,          a/k/a

"Got ti,   11
                 a/k/a       "Finesse,   11
                                              the    defendant,         shall   forfeit   to       the

United States, pursuant to Title 18, United States Code, Section

1963:

                         a.      any     interest        acquired         and     maintained        in

violation of Title 18,                 United States Code,               Section 1962,        which


                                                     8
       Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 9 of 11



interests are subject to forfeiture to the United States pursuant

to Title 18, United States Code, Section 1963(a) (1);

                   b.      any interest in, security of, claims against,

and property and contractual rights of any kind affording a source

of   influence     over,     the    enterprise    which   the     defendant     has

established, operated, controlled, conducted, and participated in

the conduct of,         in violation of Title 18,         United States Code,

Section 1962, which interests, securities, claims, and rights are

subject to forfeiture to the United States pursuant to Title 18,

United States Code, Section 1963(a) (2); or

                   c.      any property constituting and derived from any

proceeds which the defendant obtained,              directly and indirectly,

from racketeering activity, in violation of Title 18, United States

Code, Section 1962, which property is subject to forfeiture to the

United States pursuant to Title 18,              United States Code,       Section

1963 (a) (3).

                         Substitute Assets Provision

             15.    If     any     of   the   above-described        forfeitable

property, as a result of any act or omission of the defendant:

                   a.      cannot be    located upon the        exercise   of   due

diligence;

                   b.      has been transferred or sold to, or deposited

with, a third person;




                                         9
         Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 10 of 11



                   c.    has been placed beyond the jurisdiction of the

Court;

                   d.    has been substantially diminished in value; or

                   e.    has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18, United

States Code,     Section 1963(m),     and Title 28,    United States Code,

Section 2461(c),        to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

    (Title 18, United States Code, Sections 982 and 1963; and
           Title 28, United States Code, Section 2461.)




                                           Acting United States Attorney




                                      10
Case 1:20-cr-00603-PKC Document 20 Filed 01/07/21 Page 11 of 11




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                               - v. -

                      NICHOLAS JOSEPH,
                       a/k/a "Gotti,"
                      a/k/a "Finesse,"
                         Defendant.


                  SUPERSEDING INDICTMENT

                     Sl 20 Cr.        603   (PKC)

        (18 U.S.C.    §§ 1959(a),        1962(d),      924(c),
                       9 2 2 ( g) ,   and 2 . )

                                             AUDREY STRAUSS




                                                    Foreperson.
